Citation Nr: 1106255	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-26 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for varicose 
veins of the right leg, status post vein ligation.

2.  Entitlement to a rating in excess of 10 percent for varicose 
veins of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1959.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that proceeding is of record.

When 	this case was before the Board in May 2010, it was remanded 
for evidentiary development.  The case since has been returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  Throughout the period of the claim, the varicose veins of the 
Veteran's right leg, status post vein ligation, have been 
manifested by no more than persistent edema and stasis 
pigmentation or eczema with intermittent ulceration; neither 
persistent ulceration, subcutaneous induration, nor board-like 
edema with pain at rest has been present.

2.  Prior to March 25, 2010, the varicose veins of the Veteran's 
left leg were manifested by intermittent edema of the extremity 
or aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity or 
by compression hosiery.

3.  From March 25, 2010, the varicose veins of the Veteran's left 
leg have been manifested by persistent edema and stasis 
pigmentation or eczema, with no more than intermittent 
ulceration; neither persistent ulceration, subcutaneous 
induration, nor board-like edema with pain at rest has been 
present.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
varicose veins of the right lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7120 (2010).

2.  The Veteran's varicose veins of the left lower extremity do 
not warrant a rating in excess of 10 percent prior to March 25, 
2020, but do warrant a rating of 40 percent, but not higher, from 
March 25, 2020.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to increased ratings for his 
service-connected varicose veins of the lower extremities.  The 
Board will initially discuss certain preliminary matters and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 38 
U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the 
VCAA be provided "at the time" or "immediately after" VA receives 
a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

The Court further held that VA failed to demonstrate that "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall...take due account of the rule 
of prejudicial error')."

The record reflects the Veteran was provided all required notice 
by a letter mailed in July 2007, prior to issuance of the rating 
decision on appeal in September 2007.

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claims on appeal.  In this 
regard, the Board notes that VA medical and private treatment 
records were obtained.  The Veteran was afforded a hearing before 
the undersigned VLJ and was afforded appropriate VA examinations.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate the 
claims, and the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

A 10 percent rating is warranted for intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of the 
extremity or by compression hosiery.  A 20 percent rating is 
warranted for persistent edema that is incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Finally, a 
total (100 percent) rating is assigned for massive board-like 
edema with constant pain at rest. 3 8 C.F.R. § 4.104, Diagnostic 
Code 7120.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

Additionally, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2010).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Historically, by a rating decision in August 1971, the Veteran 
was granted service-connection for varicose veins of the lower 
extremities with a combined 30 percent rating, effective March 
15, 1971.  The Veteran submitted the instant claim for an 
increased rating in April 2007.  He has appealed a September 2007 
rating decision that granted a separate evaluation, under new 
rating criteria, for varicose veins of the right lower extremity, 
status post vein ligation, at a temporary rate of 100 percent, 
effective February 26, 2007, based on surgical or other treatment 
necessitating convalescence, and 40 percent from April 1, 2007.  
This rating decision also granted an evaluation for varicose 
veins of the left lower extremity of 10 percent, effective 
February 26, 2007. 

In connection with his claim, the Veteran submitted private 
treatment records showing that he underwent the surgical 
procedure of high ligation of the right saphenofemoral junction 
and had symptoms to include swelling; a burning sensation; pain; 
edema; and use of compression stockings.

In response to his claim, the Veteran was afforded a VA 
compensation and pension (C&P) examination in July 2007 in which 
he reported experiencing a burning sensation down the veins; pain 
and muscle fatigue of the right lower extremity (RLE); muscle 
cramps in the RLE below the knee to the foot; with treatment to 
include the use of compression stockings, medication, surgical 
procedure, and a cane.  Physical examination of the right upper 
leg showed persistent edema (not massive or board-like) relieved 
with rest, elevation, and stockings; no skin discoloration; 
constant pain even at rest after prolonged walking or standing 
without relief by elevation or compression hosiery; stasis 
pigmentation above the ankle to the toes; and no ulceration.  The 
diagnosis was varicose veins of the RLE with recent surgical 
ligation.  The Board notes that the July 2007 VA examiner did not 
evaluate the Veteran's left leg.

The Veteran's VA medical records show he used compression 
stockings and a walking cane and was found to have no swelling or 
discoloration; some edema; leg pain; and an inability to stand or 
walk for long periods of time.

The Veteran submitted lay statements from his friend, daughter, 
and former employer, dated in July 2007 and December 2007, 
attesting to the Veteran's complaints of right leg cramping, 
pain, and discomfort; his legs swelling and hurting, causing 
nauseous and light headedness; and his inability to go fishing 
(and complete other physical activities).

The Veteran was afforded a VA C&P examination in May 2008 in 
which he  reported a continued increase in pain, swelling, and 
discomfort occurring with only minimal standing or walking.  
Treatment was noted to include compression stockings.  His 
symptoms bilaterally were noted to include edema (not persistent, 
massive, or board-like) with complete relief upon elevation of 
the extremity, compression hosiery, and rest; skin discoloration; 
constant pain even at rest after prolonged walking or standing 
with complete relief by elevation or compression hosiery; stasis 
pigmentation or eczema; and no ulceration.  The diagnosis was 
varicose veins of the lower extremities.

In testimony before the undersigned VLJ in March 2010, the 
Veteran reported that his varicose veins had worsened with 
symptoms to include persistent edema, discoloration, eczema, 
pain, stasis pigmentation, irritation, and cramping.

The Veteran was afforded a VA C&P examination in September 2010 
in which he reported that his legs ached all the time from the 
calf to the ankles to the feet; that he had a dull "toothache" 
type of pain in the upper right medial thigh, status post removal 
of the vein; and the pain would resolve with elevation of the 
leg.  The Veteran also reported aching, fatigue, throbbing, and a 
heavy feeling in his legs after prolonged walking or standing, 
relieved by elevation or compression hosiery.  Physical 
examination of the right leg showed persistent edema, not 
massive; no skin discoloration; pain not constant/not occurring 
at rest; stasis pigmentation or eczema; and no ulceration.  
Physical examination of the left leg showed persistent edema, not 
massive; no skin discoloration; pain not constant/not occurring 
at rest; stasis pigmentation or eczema; and no ulceration.  The 
diagnosis was bilateral varicose veins.

The Board notes that the current rating of 40 percent for 
varicose veins of the right leg, status post vein ligation, 
requires that there be persistent edema and either stasis 
pigmentation or eczema.  For a 60 percent rating, there must be 
persistent ulceration.  None of the medical evidence of record 
shows that the varicose veins of the right leg have been 
manifested by ulceration.  Therefore, a higher rating is not 
warranted for varicose veins of the right leg, status post vein 
ligation, as it is currently rated as 40 percent disabling under 
Diagnostic Code 7120.

The Board also notes that the current rating of 10 percent for 
varicose veins of the left leg requires intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of the 
extremity or by compression hosiery.  For a 20 percent rating, 
there must be persistent edema that is incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema.

The Board finds that the evidence above, relating to symptoms and 
impairment prior to March 25, 2010, for varicose veins of the 
left leg shows that a rating in excess of 10 percent is not 
warranted.  The May 2008 VA examination report shows that the 
disability was manifested by intermittent edema of the extremity 
or aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity or 
by compression hosiery.  

The Board finds that the evidence above, relating to symptoms and 
impairment from March 25, 2010, for varicose veins of the left 
leg shows entitlement to a rating of 40 percent, based upon the 
Veteran's testimony before the undersigned VLJ on March 25, 2010, 
and the subsequent findings in the September 2010 VA examination 
report of persistent edema and stasis pigmentation or eczema.  At 
no time has the disability been manifested by ulceration so the 
criteria for a 60 percent rating have not been met.  

The Board notes that VA must consider all favorable lay evidence 
of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board also acknowledges that a layperson, "can 
certainly provide an eyewitness account of a veteran's visible 
symptoms." Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board has considered statements by the Veteran, to 
include his testimony before the undersigned VLJ, and the three 
lay statements submitted in 2007; but for the most part, finds 
that this evidence does not specifically address the schedular 
criteria.  To the extent that the Veteran's testimony and the lay 
statements conflict with the medical evidence, the Board has 
found the objective medical evidence to be more persuasive.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for either disability and that 
the manifestations of each disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned ratings, to include the increased rating granted in this 
decision.  Accordingly, the Board has determined that referral of 
this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 40 percent for varicose 
veins of the right leg, status post vein ligation, is denied.

The Board having determined that the varicose veins of the left 
leg warrant a 10 percent rating prior to March 25, 2010, and a 40 
percent rating from March 25, 2010, the benefit sought on appeal 
is granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


